ATTORNEY GRIEVANCE COMMISSION* IN THE

OF MARYLAND * COURT OF APPEALS
100 Community Place, Suite 3301 * OF MARYLAND
Crownsville, Maryland 21032-2027 *
* Misc. Docket AG
Petitioner * No. 38
v. * September Term, 2014
*
DENISE NICOLE JAMES * IN THE CIRCUIT COURT FOR
* MONTGOMERY COUNTY
* Case No.: 30297-M
*
Respondent *
MB
Upon consideration of the Joint Petition for Disbarment by Consent ﬁled herein
pursuant to Maryland Rule 16—772, it is this __2_4_th _ day of
February ,2015,

ORDERED, by the Court of Appeals of Maryland, that Denise Nicole James is
hereby, disbarred by consent, effective immediately, from the further practice of law in
the State of Maryland for Violating Rules 1.1, 1.2(a), 1.3, 1.5(a), 1.15(a)(c), 1.16(a)(d),
8.1(a)(b), and 8.4(a)-(d) of the Maryland Lawyers’ Rules of Professional Conduct, and
Maryland Rules 16-604, l6-606.1, and 16—609; and it is further,

ORDERED, that the Clerk of this Court shall strike the name of Denise Nicole
James from the register of attorneys, and pursuant to Maryland Rule l6-772(d) shall
certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial

tribunals in this State.

[ﬁZ‘Gienn T. Harrell, Jr.

Senior Judge